Title: Thomas Appleton to Thomas Jefferson, 5 March 1817
From: Appleton, Thomas
To: Jefferson, Thomas


            
              Sir
              Leghorn
5th march 1817—
            
            By the ship Heroine Capt Smith for Boston, I have address’d to the care of mr. Dearborn, the collector, a bag containing about half a bushel of Lupinella grass-seed; requesting he would give it, the earliest conveyance to you.—it was my intention, to have sent it by a vessel bound to one of the southern ports, but having chang’d her destination for another part of Europe, I am compell’d to improve the present opportunity for Boston; and which departs in the course of the day.—of all the grass of Italy, no one approaches the numerous qualities of the Lupinella. I have taken the liberty then, to send you this little parcel of the Seed, with the inclos’d directions, as to its cultivation, knowing as I well do how great will be the acquisition to our country, if it can be Successfully introduc’d; a circumstance of which I cannot have the Smallest doubt.—I have, likewise, sent some of these Seed to mr Crawford, as he wrote me, how desirous he was, to obtain some Valuable grass, to make a trial in Georgia.—I have also Sent another parcel, to Mr John Prince of Boston, who, I understand, is distinguish’d for his experiments and improvements in grass.—I mention their names, that you may be able to learn from them, their success.—Since my letter of the 20th of march of the last year, informing you of the death of mr mazzei, I am totally depriv’d of any of your favors: a circumstance I greatly regret, in a special manner, as it prevents me from being able to give any satisfactory reply to the very pressing inquiries of madme mazzei, as to the period, when she can receive the amount of her property in the united States.—my last respects, Sir, were in date of the 27th of September, by the brig Saucy-Jack, Captn Richard Humphries for charleston-Carolina. at the same time, I shipp’d for you, and to the care of the Collector, two cases of Ama-wine—this letter contain’d some observations on the Statue and piedestal of Washington, intended for the senate hall of north-Carolina—as I, likewise, wrote Governor Miller, very fully on this subject, I am, therefore, anxiously waiting his reply, for mr Canova of Rome, accepted the commission.—
            
              Accept, Sir, the very Sincere expressions of my great esteem & respect—
              Th: Appleton
            
          